— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered October 1, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*831Judgment affirmed.
Although the People’s witness Nelson Rivera invoked his Fifth Amendment privilege against self-incrimination during cross-examination, the invocation of that privilege for the most part concerned crimes which Rivera might have committed and for which he was under indictment or had not been charged. Therefore, these were collateral matters, and Rivera’s refusal to testify about them was not a denial of the defendant’s Sixth Amendment right to confront Rivera (see, People v Fominas, 111 AD2d 868, 869; People v Codrington, 109 AD2d 891).
We do not agree that the failure of Criminal Term to have given the jury instructions concerning Rivera’s invocation of his Fifth Amendment privilege was reversible error under the facts of this case.
We have reviewed the defendant’s other contentions and find them to be without merit. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.